DETAILED ACTION

Applicant’s amendment and response received on 12/17/2020 has been entered. Claims 2-3, 7, 13, 15, and 17-20 are now canceled. Claims 1, 4-6, 8-12, 14, and 16 are currently pending and under examination. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the cancellation of claim 2.

The rejection of previously pending claims 1-2, 4-6, 8-12, 14, 16, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn over canceled claims 2, and 18-20, and further withdrawn over claims 1, 4-6, 8-12, 14, and 16 in view of applicant’s amendments to these claims. 

The rejection of previously pending claims 1-2, 4-6, 8-12, 14, 16, and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn over canceled claims 2, and 18-20, and further withdrawn over claims 1, 4-6, 8-12, 14, and 16 in view of applicant’s amendments to these claims. In particular, note that the claims have been amended to recite wherein the endonuclease comprises an amino acid sequence comprising the amino acid sequence of SEQ ID NO:1, wherein the amino acid residues S35 and/or R58 are replaced with a non-polar amino acid. 
	
The rejection of claims 1-2, 4-6, 8-12, 14, 16, and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn over canceled claims 2, and 18-20, and further withdrawn over claims 1, 4-6, 8-12, 14, and 16 in view of applicant’s amendments to these claims. As noted above, the claims have been amended to recite wherein the endonuclease comprises an amino acid sequence comprising the amino acid sequence of SEQ ID NO:1, wherein the amino acid residues S35 and/or R58 are replaced with a non-polar amino acid. 
Double Patenting


The rejection of pending claims 1, 4-6, 8-12, 14, and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,410,134, hereafter referred to as the ‘134 patent, is maintained. The applicant states that they will consider the filing of a terminal disclaimer where the claims are otherwise allowable. However, as applicant has neither filed a terminal disclaimer nor provided any arguments traversing the grounds of rejection, the rejection of record stands. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633